Exhibit 10.11

 

PUBLIC HEALTH SERVICE

THIRD AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (L-068-2002/0)

 

AMENDMENT A-155-2005

 

This amendment of the Exclusive Patent License L-068-2002/0 (“Agreement”),
A-155-2005 (“Third Amendment”), is made between the National Institutes of
Health (“NIH”), the Centers for Disease Control and Prevention (“CDC”), or the
Food and Drug Administration (“FDA”), hereinafter singly or collectively
referred to as (“PHS”), agencies of the United States Public Health Service
within the Department of Health and Human Services (“DHHS”) through the Office
of Technology Transfer, NIH, having an address at 6011 Executive Boulevard,
Suite 325, Rockville, Maryland 20852-3804, U.S.A. and Procept, Inc., having
offices at the address indicated on the Signature Page, hereinafter referred to
as “Licensee”.

 

Whereas, Licensee desires the Agreement to be amended a third time in order to
modify the assignment royalty amount under Paragraph 14.07 the Agreement; and

 

Whereas, PHS is willing to amend the Agreement a third time to accommodate this
request in order to facilitate the assignment of the Agreement to the
sublicensee.

 

Now Therefore, PHS and Licensee, intending to be bound, hereby agree that the
following changes will be made to the Agreement:

 

I.              Amended Paragraph 14.07 shall now read:

 

14.07               This Agreement shall not be assigned by Licensee except: a)
with the prior written consent of PHS, such consent not to be withheld
unreasonably; or b) as part of a sale or transfer of substantially the entire
business of Licensee relating to operations which concern this Agreement.
Licensee shall notify PHS within ten (10) days of any assignment of this
Agreement by Licensee, and Licensee shall pay PHS, as an additional royalty,
seventeen thousand five hundred (17,500) U.S. dollars for an assignment of this
Agreement within thirty (30) days of such assignment.

 

II.            All terms and conditions of the Agreement not herein amended
remain binding and in effect;

 

III.           The Agreement, the first amendment, the second amendment and this
Third Amendment constitute the entire understanding between PHS and Licensee and
supersede all prior agreements and understandings with respect to the
aforementioned amendments; and

 

IV.           This Third Amendment is effective when signed by all parties.

 

SIGNATURES BEGIN ON NEXT PAGE

 

1

--------------------------------------------------------------------------------


 

AMENDMENT TO PHS LICENSE AGREEMENT L-068-2002/0

 

PHS AMENDMENT TO PATENT LICENSE AGREEMENT—EXCLUSIVE

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their respective duly authorized officers hereunto, on the day and
year hereinafter written.  Any communication or notice to be given shall be
forwarded to the respective addresses listed below.

 

For PHS:

 

 

 

 

 

/s/ Steven M Ferguson

 

February 15, 2005

 

Steven M. Ferguson

Date

Director, Division of Technology Development and Transfer

 

Office of Technology Transfer

 

National Institutes of Health

 

 

 

Mailing Address for Notices:

 

 

 

Office of Technology Transfer

 

National Institutes of Health

 

6011 Executive Boulevard, Suite 325

 

Rockville, Maryland 20852-3804 U.S.A.

 

 

 

For the Institution (Upon information and belief, the undersigned expressly
certifies or affirms that the contents of any statements of the Institution made
or referred to in this Agreement are truthful and accurate.)

by:

 

 

/s/ Salvatore A. Bucci

 

February 17, 2005

 

Salvatore A. Bucci

Date

President and Chief Executive Officer

 

Paligent Inc.

 

Procept, Inc.

 

 

 

Official and Mailing Address for Notices:

 

10 East 53rd Street, 33rd Floor

New York, NY 10022

 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §3801-3812 (civil
liability) and 18 U.S.C. §§1001 (criminal liability including fine(s) and/or
imprisonment).

 

2

--------------------------------------------------------------------------------